DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 02/07/2022 in which claims 1 and 12 were (AMENDED); and claims 17-20 (NEWLY ADDED), has been fully considered and entered.

3.	Examiner agrees with applicant’s amendment filed on 02/07/2022 with respect to the previous 35 USC § 101 rejection. Therefore, the previous 35 USC § 101 rejection with respect to claim 12 has been withdrawn. In addition, based on further review and consideration regarding analysis of previous 35 USC § 112(f) interpretations with respect to claims 12-15 has been withdrawn.


Response to Arguments
4.	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 

“performing component processing,” and therefore no combination of teaching of references disclose the features of “obtaining at least two colour components after the component processing; and fusing the at least two colour components after the component processing to determine fusion information” as recited in amended independent claim 1 and similarly recited in independent claims 12 and 16.  However, the examiner respectfully disagrees. The examiner notes that although Chen already discloses an in-loop filtering implementation method (see title, abstract, paragraph [0002]): comprising: component processing (see fig. 6, paragraphs [0025-0026]) respectively on each of the at least two original colour components (see fig. 6 unit 612 and unit 614), Chen fails to explicitly disclose the features such that “obtaining at least two colour components after the component processing; and fusing the at least two colour components after the component processing to determine fusion information” as specified in amended independent claims 1, 12, and 16. Thus, the examiner merely further introduced Nakai teach a subsequent processing regarding the well-known concept of obtaining (see fig. 1 unit 34) at least two colour components (see fig. 1, paragraph [0041], e.g. “color components RGB”) after the component processing (see fig. 1 unit 31, e.g. “RGB processing”); and fusing (see fig. 1 unit 34, paragraph [0041], e.g. “color integrated data R’(n), G(n), and B(n)”)) the at least two colour components (see fig. 1, paragraph [0041], e.g. “color components RGB”) after the component processing (see fig. 1 unit 31, e.g. “RGB processing”) to determine fusion information (see fig. 1 unit 34, paragraph [0041], e.g. “color integrated data R’(n), G(n), and B(n)”)).



Accordingly, the examiner respectfully maintains applicability of the Chen primary reference prior art used and sustains rejections of claims 1, 12, and 16. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen”) (US Pub. No.: 2013/0215959 A1) in view of Nakai et al. (“Nakai”) (US Pub. No.: 2007/0064117 A1).

In regards to claims [1], [12], and [16] Chen discloses an in-loop filtering implementation method (see title, abstract, paragraph [0002]), an in-loop filtering implementation program (see abstract and paragraph [0027]) is executed by at least one processor (see paragraph [0027]), an in-loop filtering implementation apparatus (see paragraph [0002]), comprising: a non-transitory storage medium (see paragraph [0027]) storing a computer program (see paragraph [0027]) and a processor (see paragraph [0027]), wherein, when the computer program (see paragraph [0027]) is executed by the processor (see paragraph [0027]), the processor (see paragraph [0027]) is caused to: perform, based on at least two original colour components (see fig. 6 unit 612 and unit 614) of a to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025], where the in-loop filtering process for a chroma FU may have to wait after information for all luma FUs of the picture has been received), component processing (see fig. 6, paragraphs [0025-0026]) respectively on each of the at least two original colour components (see fig. 6 unit 612 and unit 614); performing in-loop filtering processing based on the fusion information (see paragraphs [0024-0025) to obtain at least one filtered colour component of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]).
Yet Chen fails to explicitly disclose obtaining at least two colour components after the component processing; and fusing the at least two colour components after the component processing to determine fusion information as specified in the amended claim.
However, Nakai teaches a subsequent processing such that obtaining (see fig. 1 unit 34) at least two colour components (see fig. 1, paragraph [0041], e.g. “color components RGB”) after the component processing (see fig. 1 unit 31, e.g. “RGB processing”); and fusing (see fig. 1 unit 34, paragraph [0041], e.g. “color integrated data R’(n), G(n), and B(n)”)) the at least two colour components (see fig. 1, paragraph [0041], e.g. “color components RGB”) after the component processing (see fig. 1 unit 31, e.g. “RGB processing”) to determine fusion information (see fig. 1 unit 34, paragraph [0041], e.g. “color integrated data R’(n), G(n), and B(n)”)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Chen above by incorporating the proposed teachings of Nakai above to perform such a modification to provide a method and system for processing color video that implements obtaining at least two colour components after the component processing; and fusing the at least two colour components after the component processing to determine fusion information as well as to the solve the problem in a case where the settings of exposure control and white balance processing used immediately after the switching of operation undergo extreme changes, which cause inconvenient situations in which no proper image signal can be obtained, or in which a long period of time is needed to obtain a proper image signal as taught by Nakai et al. (see Nakai, paragraph [0008]), thus providing a proper color video image signal to be obtained more efficiently.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. Yet, Chen fails to explicitly disclose the method according to claim 1, wherein the fusing the at least two colour components comprises: inputting the at least two colour components at one time as claimed.
	However, Nakai teaches the method according to claim 1 (see the above rejection of claim 1), wherein the fusing the at least two colour components (see fig. 1, paragraph [0041]) comprises: inputting (see fig. 1 unit 31) the at least two colour components (see fig. 1, e.g. “RGB”) at one time (see fig. 1, paragraph [0041]). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein before obtaining at least two colour components (see fig. 6 unit 622 and unit 624) after the component processing (see fig. 6), the method further comprises: determining first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to each original colour component based on the at least two original colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), wherein the first auxiliary information at least comprises block dividing information (see fig. 1C, paragraphs [0019-0020]) and/or quantization parameter information (see paragraphs [0003] and [0005]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 3 (see the above rejection of claim 3), wherein performing, based on at least two original colour components (see fig. 6 unit 612 and unit 614) of a to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), component processing (see fig. 6) respectively on each of the at least two original colour components (see fig. 6 unit 612 and unit 614), to obtain at least two colour components (see fig. 6 unit 622 and unit 624) after the component processing (see fig. 6), comprises: adding (see paragraph [0024]), based on the at least two original colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), each of the at least two original colour components (see fig. 6 unit 612 and unit 614) to the first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to the each of the at least two original colour components (see fig. 6 unit 612 and unit 614), to obtain the at least two colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 3 (see the above rejection of claim 3), wherein two original colour components (see fig. 6 unit 612 and unit 614); the component processing (see fig. 6); the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) with first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to respective original colour component (see fig. 6 unit 612) to obtain the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
	Yet, Chen fails to explicitly disclose obtaining fusion information of at least two colour components after the component processing as claimed.
However, Nakai teaches a subsequent processing such that processing fusion information (see paragraph [0041] of at least two colour components (see fig. 1, e.g. “RGB”). Same motivation as to claim 1 applies here. 


	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein performing in-loop filtering processing (see title and abstract) to obtain at least one filtered colour component (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) comprises: acquiring residual information (see paragraphs [0020] and [0025]) corresponding to at least one original colour component (see fig. 6 unit 612) of the at least two original colour components (see fig. 6 unit 612 and unit 614); and summing (see paragraph [0024]) the at least one original colour component (see fig. 6 unit 612) of the at least two original colour components (see fig. 6 unit 612 and unit 614) and the residual information (see paragraphs [0020] and [0025]) corresponding to the at least one original colour component(see fig. 6 unit 612), to obtain at least one filtered colour component (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
	Yet, Chen fails to explicitly disclose a fusion process of colour components as claimed.
However, Nakai teaches the well-known concept of a fusion process (see paragraph [0041]) of colour components (see fig. 1, e.g. “RGB”). Same motivation as to claim 1 applies here. 


	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein before performing component processing (see fig. 6) respectively on each of the at least two original colour components (see fig. 6 unit 612 and unit 614), to obtain at least two colour components (see fig. 6 unit 622 and 624) after the component processing (see fig. 6), the method further comprises: determining second auxiliary information (see fig. 6 and/or fig. 7) corresponding to each original colour component (see fig. 6 unit 612 and unit 614) based on the at least two original colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), wherein the second auxiliary information (see fig. 6 and/or fig. 7) is different from the first auxiliary information (see fig. 1C, paragraphs [0019-0020]).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 4 (see the above rejection of claim 4), wherein the component processing (see fig. 6); the at least two colour components of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) with second auxiliary information (see fig. 6 and/or fig. 7) corresponding to respective original colour components (see fig. 6 unit 612 and unit 614) to obtain the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose obtaining fusion information of at least two colour components after the component processing as claimed.
However, Nakia teaches a subsequent processing such that obtaining fusion information (see paragraph [0041]) of at least two colour components (see fig. 1, e.g. “RGB”). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 5 (see the above rejection of claim 5), wherein performing in-loop filtering processing (see title and abstract) to obtain at least one filtered colour component (see fig. 6 unit 612) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) comprises: adding (see paragraph [0024]), based on at least two original colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), each of at least two original colour components (see fig. 6 unit 612 and unit 614) to second auxiliary information (see fig. 6 and/or fig. 7) corresponding to the each of at least two original colour components (see fig. 6 unit 612 and unit 614), to obtain the at least two colour components (see fig. 6 unit 622 and unit 624) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose a fusion process of at least one colour component as claimed.
However, Nakai teaches the well-known concept of a fusion process (see paragraph [0041]) of at least one colour component (see fig. 1, e.g. “RGB”). Same motivation as to claim 1 applies here. 



As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), further comprising: acquiring the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), comprising: performing video encoding processing (see paragraphs [0007-0008]) on an original picture (see fig. 1A) in a to-be-encoded video (see paragraphs [0007-0008]), and taking a generated reconstructed picture (see paragraphs [0006] and [0018]) as the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]); or performing video encoding processing (see paragraphs [0007-0008]) on the original picture (see fig. 1A) in the to-be-encoded video (see paragraphs [0007-0008]) to generate a reconstructed picture (see paragraphs [0006] and [0018]); and performing preset filtering processing (see fig. 6) on the reconstructed picture (see paragraphs [0006] and [0018]), and taking the picture (see fig. 1A) after preset filtering (see fig. 6) as the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein the method further comprises: selecting a low-resolution (see paragraphs [0018] and [0026]) colour component (see fig. 6 unit 612) from the at least two original colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]); and performing up-sampling processing (see paragraphs [0018] and [0026]) on the low-resolution colour component (see fig. 6 unit 612 and unit 614).
	
As per claim [13], the in-loop filtering implementation apparatus according to claim 12, is analogous to claim 2, which is performed by claim 13.

	 As per claim [14], the in-loop filtering implementation apparatus according to claim 12, is analogous to claim 3, which is performed by claim 14.

	As per claim [15], the in-loop filtering implementation apparatus according to claim 14, is analogous to claim 9, which is performed by claim 15.

	As per claim [17], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method of claim 6 (see the above rejection of claim 6), further comprising determining the residual information using a neural network (see fig. 1A and fig. 6), wherein performing component processing (see fig. 6, paragraphs [0025-0026]) comprises using the neural network (see fig. 1A and fig. 6) to determine the two colour components (see fig. 6 unit 612 and unit 614).

As per claim [18], most of the limitations have been noted in the above rejection of claim 1.  In addition, Chen discloses the method of claim 1 (see the above rejection of claim 1), wherein: performing component processing (see fig. 6, paragraphs [0025-0026]) comprises providing a first neural network (see fig. 1A and fig. 6) with the at least two original colour components (see fig. 6 unit 612 and unit 614) and a quantization parameter (see paragraphs [0003] and [0005]) associated with the at least two original colour components (see fig. 6 unit 612 and unit 614) to determine the at least two colour components (see fig. 6 unit 612 and unit 614); and the method further comprises using a second neural network (see fig. 7) to perform a decoding process (see abstract, paragraph [0008]) based on the filtered colour component (see  paragraphs [0025-0026]).

As per claim [19], the medium of claim 16, is analogous to claim 3, which is performed by claim 19.

As per claim [20], the medium of claim 16, is analogous to claim 6, which is performed by claim 19.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fu et al. (US Pub. No.: 2012/0294353 A1) discloses apparatus and method of sample
adaptive offset for luma and chroma components.

	Kim et al. (US Pub. No.: 2013/0223542 A1) discloses sample adaptive offset (SAO) parameter signaling.

	Shih et al. (US Pub. No.: 2020/0213570 A1) discloses method for processing projection-based frame that includes at least one projection face and at least one padding region packed in 360-degree virtual reality projection layout.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485          

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
February 17, 2022